Title: From John Adams to Hezekiah Niles, 14 March 1817
From: Adams, John
To: Niles, Hezekiah



Sir
Quincy March 14th 1817

I am obliged to you for your favour of the 5th. the eleven volumes of your Register, shall be paid to your order in Boston or Baltimore as you please, as soon as I receive, or know where they are in Boston. The 12th & 13th shall be paid for in the same manner
Of the destination of my Son I know nothing but by rumour, Whatever may be the determination of government I shall acquire. it is the wish of my heart to see him and his children in America—Your sentiment is correct. My terrestrial existence, can most certainly be, but of momentary duration.
If my  of mind and body were not much decayed, though they were never very smart, or very bright, I would give you some hints to convince you, that my opinion, that the true history of the revolution was lost, was not without probability
I wish to make as little noise as possible, and therefore request that this letter & all that I may write in future may not be published, but considered confidential at least during the life of
John Adams